CURRENT REPORT FOR ISSUERS SUBJECT TO THE 1 FORM 8-K SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act March17, 2010 Date of Report (Date of Earliest Event Reported) Tianyin Pharmaceutical Co., Inc. (Exact name of registrant as specified in its charter) Delaware 000-52236 20-4857782 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 23rd Floor, Unionsun Yangkuo Plaza, No. 2, Block 3 South Renmin Road Chengdu, P. R. China, 610041 (Address of principal executive offices (zip code)) +011-86-28-8615-4737 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a - 12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13d-4(c)) Section 8: Other Events Item 8.01Other Events On March 17, 2011, Tianyin Pharmaceutical Co., Inc. (the “Company”) published a press release to announce the relocation of its 2010 Annual Shareholder Meeting from the Conference Room 632 of New York Stock Exchange (“NYSE”) to the 26th floor, Conference Room E of 100 Wall Street. The time of the 2010 Annual Shareholder Meeting remains 10:00 AM on March 21, 2011. The relocation is due to the most recent safety policy by NYSE that prohibits any shareholder meetings to be held at NYSE. A copy of the press release is attached hereto as Exhibit 99.1 in its entirety. Section 9 – Financial Statements and Exhibits Item 9.01:Financial Statements and Exhibits (c) Exhibits Exhibit No.
